DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Applicant indicated in the remarks filed on 12/09/2021 that the term “spatial resolution” refers to a resolution of the pixels.  Examiner acknowledged that claims 1 and 11 have been amended; claims 12-22 are withdrawn.  Currently, claims 1, 3-11 are pending.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Britton on 01/20/2022.
The application has been amended as follows: 
Claim(s):
1.  (Currently Amended)  An automotive lamp adaptive a headlight, wherein the plurality of control modes include a first mode in which the light distribution pattern is generated with relatively high resolution and relatively low speed, and a second mode in which the light distribution pattern is generated with relatively low resolution and relatively high speed.

2.  (Cancelled) 

11.  (Currently Amended) An automotive lamp comprising:
a light distribution pattern generator structured to generate a light distribution pattern based on an image captured by a camera;
a light source unit structured to emit 
a mode controller structured to adaptively control a combination of a spatial resolution of the light distribution pattern and an update speed at which the light distribution pattern is updated, the light distribution pattern representing a two-dimensional light intensity distribution of a headlight and including a first mode in which the light distribution pattern is generated with relatively high resolution and relatively low speed, and a second mode in which the light distribution pattern is generated with relatively low resolution and relatively high speed .

12. - 22	 (Cancelled)  
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1, 3-11 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the plurality of control modes include a first mode in which the light distribution pattern is generated with relatively high resolution and relatively low speed, and a second mode in which the light distribution pattern is generated with relatively low resolution and relatively high speed…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-10 are allowed as being dependent on claim 1).
"…the light distribution pattern representing a two-dimensional light intensity distribution of a headlight and including a first mode in which the light distribution pattern is generated with relatively high resolution and relatively low speed, and a second mode in which the light distribution pattern is generated with relatively low resolution and relatively high speed…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 11.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Watanabe (US 2008/0130302).
Watanabe discloses a vehicular illumination system that is configured to generate a light distribution pattern.  However, Watanabe fails to disclose wherein the plurality of control modes include a first mode in which the light distribution pattern is generated with relatively high resolution and relatively low speed, and a second mode in which the light distribution pattern is generated with relatively low resolution and relatively high speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844